Exhibit 10(o)(v)

 

[As approved by the shareholders on May 6, 2004]

 

DIRECTORS’ ANNUAL RETAINER PLAN

 

1.                                       This Plan shall govern the annual
retainer payable for services as a member of the Board of Directors of Albany
International Corp. (“the Company”) during the period from the Annual Meeting of
Stockholders of the Company in 2004 until it is amended or terminated by the
Board of Directors; provided, that in no event shall any shares be paid under
this plan after May 5, 2013.  This Plan shall affect only the portion of the
annual retainer to be paid in shares of Class A Common Stock of the Company.

 

2.                                       A portion of the annual retainer
payable for service as a member of the Board of Directors each year shall be
paid in shares of Class A Common Stock of the Company. The number of shares to
be paid each year shall be determined by dividing $20,000 by the per share
closing price of a share of such stock on the day of the Annual Meeting at which
the election of directors for such year occurs (“the Valuation Price”), as such
Valuation Price is shown on the composite index for such day in the Wall Street
Journal, rounded down to the nearest whole number.

 

3.                                       The shares of Class A Common Stock
payable to a director as part of the annual retainer shall be delivered to the
director as promptly as practicable after each Annual Meeting. Upon delivery to
the director, such shares shall be fully paid, non-assessable and not subject to
forfeiture.

 

4.                                       The portion of the annual retainer not
paid in shares — that is the aggregate dollar amount of the annual retainer for
the year, as determined from time to time by the Board of Directors, less (i)
the Valuation Price times (ii) the number of whole shares payable to a director
for the year — shall be paid to the directors in cash at such time or times
during the year as the Board of Directors shall from time to time determine.

 

5.                                       This Plan may be terminated or amended
by the Board of Directors at any time, subject to any applicable rules or
regulations requiring approval by stockholders of the Company.

 

--------------------------------------------------------------------------------